Citation Nr: 0321940	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99 16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
status post excision of a bone spur, right 5th metatarsal, 
with history of a fracture of the 5th metatarsal, with 
calcaneal bone spur, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from November 1981 to February 
1986, with prior inactive reserve service from August 1979 to 
November 1981.  

This matter returns to the Board on appeal from an April 1999 
rating decision of the RO, which denied the benefit sought on 
appeal.  

This matter has twice been denied at the Board, although both 
decisions were vacated by the United States Court of Appeals 
for Veterans Claims (Court) for Veterans Claims Assistance 
Act of 2000 (VCAA) concerns.  A July 2001 Court Order vacated 
a February 2001 Board decision denying the benefit sought on 
appeal, and remanded the matter to the Board for initial 
consideration of the then newly enacted VCAA.  A May 2002 
Board decision again denied the claim on appeal, incidentally 
finding that VCAA's duty to assist and duty to notify 
provisions had been satisfied.  In a February 2003 Order, 
however, the Court vacated the May 2002 Board decision, and 
the matter was again remanded to the Board for consideration 
of VCAA as interpreted by Court precedent opinion-
specifically, the then recent Court decisions in Quartucio v. 
Principi, 16 Vet. App. 183, 186-87 (2002), and Charles v. 
Principi, 16 Vet. App. 370 (2002).  See also, April 2001 and 
January 2003 Joint Motions for Remand and Stay to 
Proceedings.  


REMAND

The Board again notes that there was a significant change in 
the law during the pendency of this appeal.  The Board has 
been directed by the Court to ensure that the veteran is 
provided adequate notice of the specific provisions of this 
act.  On November 9, 2000, President Clinton signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Court has found, presumably upon a review of the VA 
claims folder, that the veteran has not been provided 
adequate notice of the meaning of VCAA with regard to the 
submission of private treatment records.  Specifically, a 
January 2003 Joint Motion of the parties in the instant 
matter on appeal to the Court, expresses concern as to 
whether the veteran has been adequately advised of what sort 
of evidence was needed to prove her claim.  The Court agreed 
with the parties, expressing primary concern as to whether 
the veteran had been advised as to what evidence or 
information she needed to submit to VA, and what sort of 
evidence VA was to obtain on its own, or in response to 
information she provides.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board remands the matter to the RO 
so that the veteran may be advised of both the duty to assist 
and duty to notify provisions of VCAA, as interpreted by the 
Court in Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  The 
veteran must be informed of what sort of evidence is needed 
to support her claim on appeal-that is, medical evidence of 
right foot impairment which would meet the diagnostic 
criteria for an evaluation in excess of 10 percent, including 
the applicability of any separate evaluation for additional, 
distinct symptomatology under Esteban v. Brown, 6 Vet. App. 
259 (1994).  

Additionally, other development appears indicated.  The 
veteran does not appear to have been afforded a VA feet 
examination since March 1999.  Additionally, a September 2001 
VA treatment record suggests ongoing VA treatment, records of 
which are not on file.  Existing records also show notation 
of a diagnosis of mild right foot arthralgia not previously 
noted on prior VA examination.  Moreover, a January 2002 
private medical statement indicates that the veteran's right 
foot includes "neuropathic" pathology, another recurrent 
bone spur, as well as a gait disorder, apparently related to 
the veteran's service-connected right foot disorder, although 
this is not clear.  Accordingly, a contemporaneous VA feet 
examination is indicated in order to fulfill that duty to 
assist, especially in the immediate case, where the available 
evidence is too old to adequately evaluate the current state 
of the condition.  See Olson v. Principi, 3 Vet. App. 480, 
482 (1992).  The thorough and contemporaneous VA orthopedic 
and neurologic examinations should include a review of his 
claims file and documented past clinical history, with 
particular attention to any significant interval medical 
history since the March 1999 VA foot examination, as well as 
a review of service medical and private treatment records, 
and an opinion as to the etiology of any right foot 
pathology, including bone spurs and any neurologic disorders.  
The non-service connected left foot should be examined as 
well for comparison with the service-connected right foot.  

In a related matter, the Board notes that service medical 
records show that the veteran initially injured her right 
foot, sustaining a fracture in 1981, while playing basketball 
during a period of inactive duty.  Service medical records 
show a sudden onset of pain in December 1984, during active 
duty, with subsequent surgeries for the removal of recurrent 
bone spurs.  Service connection was established for the right 
foot disorder in an August 1986 rating decision, on the basis 
of aggravation of an old injury.  A specific request is made 
that the veteran's documented clinical history be reviewed on 
VA examination for use in the evaluation of her complaints of 
pain and significant functional impairment.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated her for any right or left foot 
symptomatology, from January 1998 to the 
present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from January 1998 
to the present--if not already of record, 
as identified by the veteran.  (As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.)  

2.  The RO should contact the veteran and 
her representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claim on appeal.  
The notice must inform the veteran of 
what sort of evidence is needed to 
support her claim-in terms of all 
pertinent rating criteria (Diagnostic 
Codes)-that is, medical evidence of 
right foot impairment which would meet 
the diagnostic criteria for an evaluation 
in excess of 10 percent, including the 
applicability of any separate evaluation 
for additional, distinct symptomatology.  
The veteran should be provided an 
adequate time in which to respond to the 
VCAA notice.  

3.  Thereafter, the veteran should be 
scheduled for a complete VA orthopedic 
examination-and neurologic examination 
if found to be indicated on orthopedic 
examination.  A definitive statement 
should be obtained as to both the 
etiology and severity of all right foot 
pathology, including (1) any bone spur, 
(2) arthritis, (3) neurologic disorder, 
including neuritis or neuralgia, and (4) 
any residual of a November 1981 right 
foot fracture of the metatarsal, if 
found.  The non-service connected left 
foot should be examined as well for 
comparison with the service-connected 
right foot.  All indicated tests and 
studies should be performed, specifically 
to include X-ray studies of the right 
foot.  

NOTE:  The claims folder must be made 
available to the examiners for use in the 
study of the case, with reference to the 
documented clinical history, including 
all private medical records, including 
the opinion statements of Michael S. 
Schey, D.P.M.  

A complete range of motion study should 
be conducted for both the non-service-
connected left foot and service-connected 
right foot.  All related complaints 
should be recorded in full, but 
subjective complaints should be 
identified apart from objectively 
demonstrated ones.  The examiner should 
obtain a detailed history regarding any 
painful or weakened movement, excess 
fatigability with use, incoordination, 
painful motion or pain with use of the 
right foot, and determine whether the 
service-connected right foot disorder 
exhibits pain with use, weakened 
movement-including on walking, standing, 
or athletics, excess fatigability or 
incoordination.  These determinations 
should, if feasible, be expressed in 
terms of degrees of additional range of 
motion loss due to any pain with use, 
weakened movement, excess fatigability or 
incoordination.  

The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If this is 
not feasible, this should be so stated.  

The examiner(s) is (are) to set forth all 
findings and conclusions, along with 
rationale and support for any diagnosis 
entered, in a clear, comprehensive and 
legible manner, with reference to any 
supporting evidence, as well as the 
documented clinical history and other 
private and VA post-service treatment 
medical records as well.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied, as interpreted by the Court in 
Quartucio v. Principi, 16 Vet. App. 183, 
186-87 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
service-connected status post excision of 
a bone spur, right 5th metatarsal, with 
history of a fracture of the 5th 
metatarsal, with calcaneal bone spur, 
currently rated as 10 percent disabling.  
If the decision, in whole or in part, 
remains adverse to the veteran, she and 
her representative should be provided a 
SSOC, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


